 Case 2:20-bk-10654-VZ         Doc 8 Filed 01/27/20 Entered 01/27/20 13:37:04              Desc
                                Main Document    Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA


In re:                                              )       Chapter 11
                                                    )
Cachet Financial Services, a California corporation )       Case No.: 2:20−bk−10654−VZ
aka Cachet, fka Cachet Banq, Inc.,                  )       (Jointly Administered)
                                                    )
                              Debtors.              )
__________________________________________)

                                   NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that the undersigned hereby enters her appearance on behalf of

AdvanStaff, Inc., pursuant to Bankruptcy Rules 2002 and 9007, and requests that all notices, given

or required to be given, and all documents, served or required to be served, in this case be given

to or served upon the following:

                               Smith, Katzenstein & Jenkins LLP
                               Kathleen M. Miller (DE No. 2898)
                           1000 West Street, Suite 1501, P.O. Box 410
                                    Wilmington, DE 19899
                                   Telephone: 302-652-8400
                                     kmiller@skjlaw.com

         PLEASE TAKE FURTHER NOTICE that, pursuant to 11 U.S.C. § 1109(b) the foregoing

request includes not only notices and papers referred to in the Bankruptcy Rules specified above,

but also includes, without limitation, orders and notices of any application, motion, petition,

pleading, request, complaint, disclosure document of any kind, conference, hearing or demand,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by mail,

courier service, telephone, facsimile, or otherwise, which affect or seek to affect in any way the

rights or interests of AdvanStaff, Inc.
 Case 2:20-bk-10654-VZ        Doc 8 Filed 01/27/20 Entered 01/27/20 13:37:04            Desc
                               Main Document    Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that, pursuant to Federal Rule of Bankruptcy

Procedure 3017(a), AdvanStaff, Inc., requests that its attorneys be provided with copies of any

disclosure statements and plans of reorganization.


January 27, 2020                                     SMITH, KATZENSTEIN & JENKINS LLP

                                                     /s/ Kathleen M. Miller
                                                     Kathleen M. Miller (DE No. 2898)
                                                     Brandywine Building
                                                     1000 West Street, Suite 1501
                                                     P.O. Box 410
                                                     Wilmington, DE 19899
                                                     Telephone: 302-652-8400
                                                     kmiller@skjlaw.com


                                                     Counsel for AdvanStaff, Inc.




                                                2
